DETAILED ACTION

This Office action is in response to papers submitted on 17 November 2021.

Claims 1, and 4-22 are pending and presented for examination.  Claims 2-3 are canceled and claims 21 and 22 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the specification is withdrawn in light of the amendments made.

The rejection of claims 1-20 under 35 USC §103 as being unpatentable over US Patent Application Publication No. US 2018/0061220 A1 to Greene in view of US Patent Application Publication No. US 2014/0365530 A1 to Kerfoot et al. is withdrawn in light of the amendments made.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.  The claims are renumbered 1-20.

The following is a statement of reasons for the indication of allowable subject matter:  for reasons for allowance see Applicant’s remarks filed on November 17, 2021, pages 10-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 9, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119